Citation Nr: 1226163	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  08-33 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for facet joint disease and degenerative joint disease.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to service connection for a pulmonary disability, to include chronic obstructive pulmonary disease (COPD), as due to an undiagnosed illness and exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel
INTRODUCTION

The Veteran had active service from April 1986 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With the exception of the enlistment examination, which was included with the service personnel records, the Veteran's service treatment records were found to be unavailable.  In the absence of the service treatment records, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  See 38 C.F.R. § 3.159(c).

The Veteran wrote in an April 2007 statement that he started to have back and leg problems during his military service when he was off-loading torpedoes from the U.S.S. Dale.  There were six men carrying them, and when another dropped his end of one, the Veteran caught it, at which time he felt a pop and burning pain in his back.  His back had gotten worse since then, causing him to have pain when walking or sitting for long periods of time.  The Veteran also had numbness in his left leg, and the numbness was spreading to the right leg as well.
J.L. wrote in an October 2008 statement that she had lived with the Veteran for 13 years and that in the past three to four years his health had significantly deteriorated.  The Veteran had difficulty getting up from a lying position in the morning.  His left leg would go out from under him while walking.  Another October 2008 lay statement from a person who knows the Veteran states that he limped and could not walk a long distance without stopping to rest.  The Veteran also had difficulty sitting due to pain.

The Veteran wrote on his October 2008 VA Form 9 that he was exposed to asbestos in the Philadelphia Naval Shipyard.  He worked on a rehabilitation team that removed asbestos from engine rooms and fire rooms.  

At February 2001 private treatment the Veteran complained of back pain of several months' duration.  There was midline lumbar pain and tenderness with radiation into both legs aggravated by flexion, rotation, and extension of the low back.  The Veteran was diagnosed with lumbago, low back pain, low back syndrome, and a lumbar strain.  In February 2005 the Veteran complained of right-sided lumbar pain and tenderness that was aggravated by flexion and rotation of the low back, with radiation into both legs.  The diagnosis was thoracic or lumbosacral neuritis or radiculitis.  A February 2005 X-ray of the lumbosacral spine showed severe degenerative disc disease and neuroforaminal narrowing.  An MRI of the lumbosacral spine from March 2005 private treatment revealed moderate neuroforaminal narrowing but no bulging disk or thecal sac compression.

VA treatment records show that in October 2005 the Veteran complain of back pain that had not changed in about five months.  May 2006 VA treatment records indicate that the Veteran built mausoleums and that he had had knee pain since kicking a heavy piece of concrete into place three weeks before.  X-rays of the knee were negative.  The following month the Veteran reported that the left leg continued to be painful.  A July 2006 MRI of the left knee should mild to minimal degenerative changes.

September 2006 VA treatment records indicate that the Veteran had a history of chronic back pain that began during military service.  It had progressively worsened over the years, and four years earlier the Veteran started having left posterior thigh pain that radiated behind the knee and into the heel.  The left lower extremity was weaker than the right.  An electrodiagnostic impression showed left S1 and S2 nerve root irritation with slowing at the left tibial nerve.  At November 2006 VA treatment the Veteran reported low back pain with pain that went down the left leg. 

At March 2007 VA treatment the Veteran received a facet joint injection at L4-5 and L5-S1, and at subsequent treatment he received additional injections for pain.  At May 2007 VA treatment the Veteran complained of increased problems with his legs.  They were numb and weak, and he had fallen five times in the past couple of weeks.  The Veteran has continued to complain of radiating back pain.

Giving the benefit of the doubt to the Veteran in regard to his service treatment records being unavailable, the Board finds that the evidence of record triggers the necessity of an examination for his back and left leg in order to decide the claim on the merits because there is a current disability and indications from the treatment records and lay statements that it could be related to military service.  See 38 C.F.R. § 3.159(c).

In addition to the general service connection law, service connection may be established for a veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or after service, to a degree of 10 percent or more, not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2011); 76 Fed. Reg. 81834 (Dec. 29, 2011).  The Persian Gulf War period runs from August 2, 1990, to a date not yet determined.  38 U.S.C.A. § 101(33).  In this case, the Veteran's service personnel records show that he served in the Southwest Asia theater of operations and received the Kuwait Liberation Medal.  Therefore, he is a "Persian Gulf veteran" as defined by regulation.  See 38 C.F.R. § 3.317.

In regards to the claim of service connection for a lung disability, VA treatment records indicate that the Veteran has been diagnosed with COPD.  Therefore, service connection cannot be available based on an undiagnosed illness.  See 38 C.F.R. § 3.317; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Due to the nature of the Veteran's Naval service, the Board finds that it is at least as likely as not that he was exposed to asbestos.  On remand, the Veteran should be scheduled for a VA examination to help determine whether there is a relationship between any diagnosed pulmonary disability and exposure to asbestos during service.

VA treatment records show that the Veteran has smoked one and a half packs a day since before his active service.  The law provides that, for claims filed after June 9, 1998, as in the instant case, service connection may not be granted for on the basis that it resulted from disease or injury attributable to the use of tobacco products during active service.  See 38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300 (2011).

The most recent VA treatment records in the file are from September 2009.  On Remand, any VA treatment records from the Louisville, Kentucky, VA Medical Center dated from September 2009 to the present should be obtained.  38 C.F.R. § 3.159 (2011); Bell v Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran dated from September 2009 to the present from the VA Medical Center in Louisville, Kentucky, and all associated outpatient clinics.  All attempts to obtain the records should be document in the claims file.

2.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of his facet joint disease and degenerative joint disease.  The claims file must be made available to the examiner in connection with the examination.  The examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's facet joint disease and degenerative joint disease are related to service, including the incident during service when the Veteran hurt himself while helping to carry a torpedo.  A complete rationale must be provided for any opinion provided.

3.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of his left leg disability.  The claims file must be made available to the examiner in connection with the examination.  The examiner should provide a diagnosis for the Veteran's current left leg disability.  He/she should then offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's current left leg disability is related to service, including the incident during service when the Veteran hurt himself while helping to carry a torpedo.  A complete rationale must be provided for any opinion provided.

4.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of his pulmonary disability.  The claims file must be made available to the examiner in connection with the examination.  The examiner should provide a diagnosis for the Veteran's current pulmonary disability.  He/she should then offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's current pulmonary disability is related to service, including in-service exposure to asbestos.  A complete rationale must be provided for any opinion provided, including discussion of the effects of asbestos exposure.
The examiner is asked to comment on the extent to which the Veteran's long-term tobacco use has been a factor in the current pulmonary disorder.

5.  Readjudicate the Veteran's claims.  If any benefits sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and give them an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


